Exhibit 99.1 SilverCrest Reports Q3 2014 Financial Results Cash Flow from Operations of $2.3 million, Net Earnings of $0.2 million TSX: SVL NYSE MKT: SVLC For Immediate Release VANCOUVER, BC – November 12, 2014 – SilverCrest Mines Inc. (the “Company” or “SilverCrest”) is pleased to announce its financial results for the third quarter ended September 30, 2014. All financial information is prepared in accordance with International Financial Reporting Standards (“IFRS”) and all dollar amounts are expressed in U.S. dollars unless otherwise specified. The information in this news release should be read in conjunction with the Company's unaudited condensed consolidated interim financial statements for the three and nine months ended September 30, 2014, and associated management discussion and analysis (“MD&A”) which are available from the Company's website at www.silvercrestmines.com and under the Company's profile on SEDAR at www.sedar.com. N. Eric Fier, President and COO, stated; “The third quarter was another significant quarter for SilverCrest as we continue our transition at the Santa Elena Mine from open pit heap leach to underground mining and milling operations. In the third quarter, we successfully commissioned Santa Elena’s new 3,000 tonnes per day CCD/MC processing facility and achieved record silver equivalent (“AgEq”(2)) production. We continue to show positive cash flow from operations in spite of declining metal prices. Financial results were also impacted by IFRS accounting requirement to capitalize sales of silver and gold ounces and related expenses while SilverCrest’s expansion assets are being commissioned. The Company’s fourth quarter financial results will not be significantly impacted by capitalized sales and related costs as Santa Elena’s Expansion is now fully commissioned. Our focus continues on operating efficiencies, cost control measures and maintenance of a strong balance sheet to withstand metal price volatility. Based on the production outlook for the fourth quarter, the Company expects to meet its operating cash cost, all-in sustaining cash cost and production guidance for 2014. Our nine month operating cash flow was $11.97 million with an operating cash cost of $8.19 and all-in sustaining cash cost of $12.01 per silver equivalent ounce sold (2) which continues to makes us one of the lowest cost producers of precious metals.” FINANCIAL HIGHLIGHTS OF Q3, 2014, Compared to Q3, 2013: · Cash flow from operations (1)(2) was $2.3 million ($0.02 per share), decrease of 67%. · Cash operating cost per AgEq ounce sold (2) was $10.30, increase of 29%. · All-in sustaining cash cost per AgEq ounce sold (2) was $14.99, increase of 43%. · Reported revenue was $8.0 million after capitalizing $7.5 million sales, decrease of 41%. · Metal sales of 393,860 ounces of silver and 7,317 ounces of gold increased 92% and decreased 3%, respectively. · Realized spot metal prices declined from $21.85 to $18.78 (14%) for silver and from $1,346 to $1,251 (7%) for gold. · Net earnings were $0.2 million ($0.00 per share), compared to $3.7 million ($0.03 per share). · Adjusted earnings were $3.6 million ($0.03 per share), compared to $4.1 million ($0.04 per share). · Cash and cash equivalents increased to $37.7 million (at September 30, 2014), compared to $24.1 million (at September 30, 2013). · Working capital increased to $45.1 million (at September 30, 2014), compared to $30.9 million (at September 30, 2013). · Bullion inventory at September 30, 2014, included 56,890 (2013 – 53,131) ounces of silver and 1,045 (2013 – 1,819) ounces of gold. Comparison of the Three Months Ended September 30, 2014, to September 30, 2013 Net earnings were $0.2 million ($0.00 per share basic) for the third quarter compared with $3.7 million ($0.03 per share basic) in 2013. The earnings decrease is primarily attributed to declining realized metal prices and the accounting requirement to capitalize sales of silver and gold ounces and related expenses while SilverCrest’s expansion assets were being commissioned. During the third quarter, SilverCrest capitalized sales of $7.5 million, or 48% of its total $15.5 million third quarter sales. Adjusted earnings(2) were $3.6 million ($0.03 per share) for the third quarter compared with $4.1 million ($0.04 per share basic) in 2013. Adjusted earnings exclude deferred revenue, deferred tax expense and share based compensation. Silver sales totalled 393,860 ounces (2013 - 204,947), which includes 189,499 capitalized pre-commissioning ounces, a 92% increase over the same period in 2013. The foregoing, combined with a 14% lower average realized price of $18.78 (2013 - $21.85) per ounce, resulted in only 65% higher silver revenue. Total gold revenue reported in the third quarter decreased 11% compared to the same period in 2013. Total gold sales were 7,317 ounces (2013 - 7,522), which includes 3,546 capitalized pre-commissioning ounces, or 3% below the same period in 2013. The Company sold 5,854 (2013 – 6,017) ounces of gold at an average realized price of $1,251 (2013 - $1,346) per ounce, a 7% decline. The Company delivered 1,463 gold ounces (2013 - 1,504) under the Sandstorm Purchase Agreement at $354 (2013 - $350) per ounce. Cost of sales amounted to $4,435,715 (2013 - $5,293,749). Cash operating cost and all-in sustaining cash cost per AgEq ounce sold (2) in Q3 2014 were $10.30 and $14.99 (Ag:Au 60.0:1) per ounce, respectively, compared to $7.96 and $10.49 (Ag:Au 61.2:1) per ounce in Q3 2013. The higher costs per ounce in the third quarter are mainly due to additional processing costs resulting from Santa Elena’s transition from a heap leach processing operation to a milling operation. The mine remains focused on costs and further operational efficiencies that will allow us to achieve our annual cost guidance: · cash operating cost of $8.50 - $9.50 per AgEq ounce sold(2)(9 months; $8.19). · all-in sustaining cash costs of $11 - $12 per AgEq ounce sold(2) (9 months; $12.01). General and administrative expenses increased by 15% to $1,298,280 (2013 - $1,125,084) primarily due to an increase in Mexico corporate expenses. Mexico corporate expenses increased by 62% to $287,209 (2013 - $177,318), with additional Corporate Social Responsibility (“CSR”), tax, and legal activity. FINANCIAL AND OPERATING HIGHLIGHTS: Q3 2014 Q3 2013 9 Months 2014 Cash flow from operations (1) (2) $ $ $ Cash flow from operations (1)(2) per share $ $ $ Cash operating cost per silver equivalent ounce sold (2) $ $ $ All-in sustaining cash cost per silver equivalent ounce sold (2) $ $ $ Revenues reported $ $ $ Cost of sales $ ) $ ) $ ) Depletion, depreciation and amortization $ ) $ ) $ ) Mine operating earnings $ $ $ Other net expenses $ ) $ ) $ ) Foreign exchange gain (loss) $ $ $ ) Tax expense $ ) $ ) $ ) Net earnings $ $ $ Exchange gain on translation to US Dollars $
